      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAREN FUERST,                         :
                                      :
      Plaintiff,                      :
                                      :
v.                                    :      CIVIL ACTION FILE NO.
                                      :      1:20-cv-02027-MHC
THE HOUSING AUTHORITY                 :
OF THE CITY OF ATLANTA,               :
GEORGIA,                              :
                                      :
      Defendant.                      :

     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
       MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      COMES NOW The Housing Authority of the City of Atlanta, Georgia,

(“AH 1” or the “Defendant”) and respectfully submits this Memorandum of Law in

Support of its Motion to Dismiss Plaintiff Karen Fuerst’s (“Plaintiff” or “Ms.

Fuerst”) Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6), and shows the

Court as follows:




1
 While Plaintiff refers to AHA in her Complaint, AH recently underwent rebranding
and now may be referred to simply as “Atlanta Housing.” As such, it refers to itself
for purposes of its Motion as “AH.” However, when specifically quoting Plaintiff’s
Complaint in this document, it will adhere to Plaintiff’s terminology.
                                        -1-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 2 of 20




I.    Introduction
      This is the classic tale of a subordinate employee’s desire to dictate the terms

of her employment to the Chief Executive Officer.            Spanning 194 numbered

paragraphs and 86 pages, Ms. Fuerst’s Complaint [Doc. 4] attempts to paint a picture

of a megalomaniacal executive bent on ruining Ms. Fuerst’s past good works by

“disavowing” a contract with Integral Development, LLC (“Integral”). However,

unlike most whistleblower allegations, Ms. Fuerst does not claim that AH’s then

President and Chief Executive Officer, Catherine Buell (“Ms. Buell”), had any

underlying, corrupt self-interest 2 in her desire to renegotiate the contract.

      The reason for this is simple: Ms. Fuerst has no evidence. Thus, instead of

alleging actual corruption, Ms. Fuerst has invoked the infrequently litigated National

Defense Authorization Act, 41 U.S.C. § 4712 (“NDAA”). This approach allows Ms.

Fuerst to allege that she had a “reasonable belief” that she opposed some sort of

amorphous “gross mismanagement” of a government contract in her attempt to state

a claim. However, as will be discussed below, courts that have interpreted this



2
    Ms. Fuerst alleges that “Buell appeared to have a personal agenda contrary to
AHA’s mission and deliberately avoided seeking counsel from Fuerst of the LIHTC
and affordable housing development processes, despite Fuerst’s depth of experience
in these areas.” (Compl. ⁋ 96). Curiously, Ms. Fuerst fails to allege her belief as to
why Ms. Buell had this “personal agenda.”

                                          -2-
       Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 3 of 20




section of the NDAA and similar statutes have concluded that mere differences of

opinion do not rise to the level of protected disclosures. For this, and other reasons

described below, AH respectfully requests that Ms. Fuerst’s Complaint be dismissed

in its entirety, with prejudice.

II.   Legal Standard

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). While this pleading standard does not require “detailed

factual allegations,” the Supreme Court has held that “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

      To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A complaint is plausible on

its face when the plaintiff pleads factual content necessary for the court to draw the

reasonable inference that the defendant is liable for the conduct alleged. Id. (citing

Twombly, 550 U.S. at 556). At the motion to dismiss stage, “all well-pleaded facts



                                          -3-
       Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 4 of 20




are accepted as true, and the reasonable inferences therefrom are construed in the

light most favorable to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658

F.3d 1282, 1296 (11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d

1255, 1261 (11th Cir. 2006)). Nevertheless the court need not accept legal

conclusions, nor must it accept as true legal conclusions couched as factual

allegations. Iqbal, 556 U.S. at 678.

III.   Ms. Fuerst’s Allegations

       Ms. Fuerst began working for AH in October 2010. (Compl. ⁋ 1). Ms. Fuerst

performed various roles for AH during her tenure, but eventually rose to the level of

Senior Vice President and Deputy General Counsel for Real Estate. (Compl. ⁋⁋ 1-

3). Ms. Fuerst emphasizes that she worked on AH’s Investment Committee, where

she and the other members of the Committee, “shape[d] and approved[d] AH

policies and approve[d] – and authorize[d] submittal to AH’s Board of

Commissioners for approval of – policy changes and major expenditures of AH’s

public funding. (Comp. ⁋ 2). Importantly, at no point in the Complaint does Ms.

Fuerst allege that she actually had any specific decision making power over any

contract, much less AH’s contract with Integral.




                                        -4-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 5 of 20




      In or around 2016, Ms. Buell became Chief Executive Officer of AH. (Compl.

⁋ 4). Against Ms. Fuerst’s recommendation, Ms. Buell began a review of all AH

real estate holdings and contracts to determine their effects on AH and determined

it was in AH’s best interest to “disavow” the terms of various agreements between

AH and Integral 3 that had been consummated under a prior administration. (Compl.

⁋⁋ 4, 6). Ms. Fuerst disagreed with this decision and frequently opined that it was,

in fact, a poor decision to “disavow” the agreements, and that AH should continue

to labor under its existing agreements with Integral. (Compl. ⁋ 9).

      Ms. Fuerst believed that any attempt to renegotiate the terms of these

agreements, which “forced Integral into a position to either accept AHA’s new, more

onerous terms or risk losing millions of dollars,” was unfair to Integral. (Compl. ⁋

6). She apparently believed this, despite the fact that Ms. Fuerst herself worked on

amendments to previous agreements with Integral in 2011, which she now claims

resulted in AH “end[ing] up in a substantially better economic position than it had




3
 Indeed, this decision has resulted in currently pending litigation between Integral
and AH (Grady Redevelopment, LLC et al. v. The Housing Authority of the City
of Atlanta, Georgia, Civil Action No. 2017-CV-298975, Superior Court of Fulton
County, Georgia. This has prompted Ms. Fuerst to attempt to file her Complaint
under seal [Doc. 2], because she recognizes that the basis of her complaint lies in
attorney-client privileged communications.

                                        -5-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 6 of 20




been in when negotiations of those terms previously... had broken off prior to

Fuerst’s arrival at AHA.” (See generally, Compl. ⁋⁋ 27-31).

      Ms. Fuerst continued complaining about Ms. Buell’s attempt to renegotiate

the contracts, just like AH and Ms. Fuerst had done in 2011. Eventually, AH

launched an inquiry into Ms. Fuerst and her involvement in those amendments.

(Compl. ⁋⁋ 33-34.) At that point, Ms. Fuerst began complaining to AH’s Human

Resources Director about Ms. Buell’s decisions, and the fact that those decisions ran

counter to Ms. Fuerst’s advice. (Compl. ⁋ 36-37). Ms. Fuerst also complained about

being “walled off4” from working on matters that she had worked on in the past 5.

(Compl. ⁋ 38). Ms. Fuest makes this allegation, although she knows that nothing


4
   Ms. Fuerst makes a number of allegations as to being “walled off” from various
decisions, “no longer invited to senior leadership team meetings”, and even that
AHA’s website no longer recognized her as a member of the “Senior Leadership
Team.” AH contends that, even if true (which they are not), none of these perceived
slights would amount to an adverse employment action.
5
  Contradictorily, Ms. Fuerst appears to claim that she wanted to involve herself in
more decisions, which would require more work. Yet she claims that, at the same
time, the “stress she experienced from working long hours, particularly in November
and December 2016” began to cause her “both physical and mental health
symptoms.” (Compl. ⁋⁋ 126-127). She goes on to allege that she requested a
reasonable accommodation under the Americans with Disabilities Act (“ADA”) in
the form of a reduction of hours. Id. Curiously, Ms. Fuerst has not included a claim
for disability discrimination or retaliation in her Complaint. More curiously, Ms.
Fuerst wanted a reduction in hours, but later claimed that she “perceived no need for
additional personnel.” (Compl. ⁋ 133).

                                        -6-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 7 of 20




required AH and/or Ms. Buell to ask for, or accept, Ms. Fuerst’s counsel in the first

place. Ms. Fuerst became so frustrated that she made efforts to surreptitiously listen

in on conference calls to which she was not invited, and went on to voice her

disagreement with Ms. Buell to a wide variety of individuals. (Compl. ⁋ 40).

      Ms. Fuerst finally alleges that AH terminated her employment in retaliation

for her alleged “protected disclosures” in opposition to Ms. Buell’s decision to

“disavow” the Integral agreements. (Compl. ⁋⁋ 42-43). She also claims that AH

failed to investigate her complaints against Ms. Buell. Id.

IV.   Argument and Citation of Authority

      A.     Plaintiff fails to state a claim under the National Defense
             Authorization Act because her opinion of the efficacy of AH’s/Ms.
             Buell’s actions was not a protected disclosure.


      As Plaintiff notes in her Complaint, the NDAA states that,

             “An employee of a... grantee... may not be discharged,
             demoted, or otherwise discriminated against as a reprisal
             for disclosing to a person or body described in paragraph
             (2) information that the employee reasonably believes is
             evidence of gross mismanagement of a Federal contract or
             grant, a gross waste of Federal funds, an abuse of authority
             relating to a Federal contract or grant 6, a substantial and
6
  Ms. Fuerst references various contracts and grants throughout her Complaint.
However, she never states specifically which contract or grant she believes AH
violated or “mismanaged”. This is insufficient to state a claim under the NDAA.
(“Plaintiff does not address a rule or law that she believed was being violated…This

                                        -7-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 8 of 20




             specific danger to public health or safety, or a violation of
             law, rule, or regulation related to a Federal contract... or
             grant.”

             41 U.S.C. § 4712


      The following elements are required for the NDAA to provide an employee

protection: (1) the employee must “reasonably believe [s]he was disclosing

evidence” described by the statute, (2) the allegedly protected disclosure must have

been made to a covered person or body, and (3) “the protected disclosure was a

‘contributing factor’ to an adverse personnel action.’” McCane v. Sch. Dist. of Pasco

Cty., No. 8:18-CV-1559-T-36AAS, 2020 WL 495219, at *5 (M.D. Fla. Jan. 30,

2020) (citing Pritchard v. Metro. Wash. Airports Auth., No. 1:18-cv-1432

(AJT/TCB), 2019 WL 5698660, at *12 (E.D. Va. Nov. 4, 2019), appeal filed, No.

19-2386 (4th Cir. Dec. 5, 2019)).

      However, courts have routinely held that “[M]ere differences of opinion

between an employee and [her] superiors as to the proper approach to a particular

problem or the most appropriate course of action do not rise to the level of gross



is simply not sufficient to meet the pleading standard or state a claim. Accordingly,
Plaintiff’s NDAA claim will be dismissed. McCane at *5.



                                         -8-
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 9 of 20




mismanagement.” Busselman v. Battelle Mem'l Inst., No. 4:18-CV-05109-SMJ,

2018 WL 10374692, at *6 (E.D. Wash. Oct. 10, 2018) (citing White v. Dep't of Air

Force, 391 F.3d 1377, 1381 (Fed. Cir. 2004)). “[W]here a dispute is in the nature of

a policy dispute, ‘gross mismanagement’ requires that a claimed [federal contractor]

error in the ... continued adherence to ... a policy be a matter that is not debatable

among reasonable people.” Id. at 1383. (Emphasis added).

      Yet, throughout the 194 paragraphs of Plaintiff’s Complaint, she alleges that

exactly zero “reasonable” people agreed with her perception of Ms. Buell’s

decisions.   According to Ms. Fuerst, these individuals had no shortage of

opportunities. Ms. Fuerst claims that she “strenuously admonished Ms. Buell and

other members of the Investment Committee of the significant, harmful legal,

reputational, and business consequences to AHA if it arbitrarily disavowed the terms

of its previous LIHTC application Board approvals and its governing development

agreements with Integral.” (Compl. ⁋ 94). To the extent Ms. Buell’s “arbitrary”

disavowal was truly objectionable, and not debatable, one would expect that at least

one “reasonable” member of the Investment Committee would have agreed.

However, Ms. Fuerst makes no such allegation.




                                        -9-
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 10 of 20




      Similarly, it appears that Ms. Fuerst made AH’s General Counsel, Paul

Vranicar, aware of her misgivings as to Ms. Buell and her decisions. During a

meeting with Mr. Vranicar and Ms. Buell, Ms. Fuerst alleges that she told Ms. Buell

that “it was possible that Buell and the Board did not fully appreciate the structure

of and history of negotiations surrounding the 2011 amendments to the revitalization

agreements…Fuerst told Buell that it was possible that persons…might have lied to

Buell and the Board about the history of the negotiations and circumstances behind

the 2011 amendments.” (Compl. ⁋ 105). Yet again, Ms. Buell never alleges that

Mr. Vranicar concurred with this assessment or otherwise supported her comments.

      Then, in another Investment Committee Meeting, Fuerst “strenuously

protested” Buell’s decision to leverage a renegotiation of AH’s agreement with

Integral and “strongly admonished” the Committee of the decision’s potential

ramifications. (Compl. ⁋⁋ 108, 113). She alleges that another Committee member,

Mike Wilson, agreed that the terms of Buell’s new proposal were inconsistent with

the previous Revitalization Agreement. (Compl. ⁋ 109). However, she does not

allege that Mr. Wilson, or anyone else on the Committee, actually agreed that Ms.

Buell’s strategy to negotiate additional terms to the agreements more advantageous

to AH constituted “gross mismanagement” or an “abuse of authority.” Id.



                                       - 10 -
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 11 of 20




      Ms. Fuerst’s criticism extended to others besides Ms. Buell. Ms. Fuerst refers

to comments from Cecilia Taylor, AH’s public relations specialist, that described

the 2011 amendments in “blatantly misleading” and “shocking” terms. (Compl. ⁋

123). Ms. Fuerst alleges that this description was so “shocking” that it caused the

HR Director to “audibly gasp” in response. Apparently the HR director could not

muster further disagreement, or at least, Ms. Fuerst never alleges that he did so.

      All of this leads to the inevitable conclusion that Ms. Fuerst simply disagreed

with Ms. Buell’s, and seemingly the entire Authority’s decision, to “disavow” or

otherwise attempt to renegotiate the agreements with Integral. As noted above, the

NDAA’s provisions do not protect subordinate employees who merely disagree with

their superiors. AH submits that, if anything, Ms. Fuerst exhibited deep seeded

personal animus towards Ms. Buell, not protected disclosures under the NDAA.

These personal issues caused Ms. Fuerst to (vehemently7) disagree with Ms. Buell’s

decisions. However, the NDAA does not make such disagreements actionable.

      B.     Plaintiff fails to state a claim under the National Defense
             Authorization Act, because, even if she did make a protected
7
   A worker invoking an anti-retaliation statute is not “insulated from the
consequences of insubordination or poor performance.” Nifong v. SOC, LLC, 234
F. Supp. 3d 739, 756 (E.D. Va. 2017) (citing Ziskie v. Mineta, 547 F.3d 220, 229
(4th Cir. 2008)(Title VII context)).



                                        - 11 -
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 12 of 20




             disclosure, she did not make it to an individual authorized to
             receive it.

      In order to have protection under the NDAA, Ms. Fuerst would have needed

to report her complaints to a “required person.” The NDAA defines a “required

person” as a “management official or other employee of the contractor,

subcontractor, or grantee who has the responsibility to investigate, discover, or

address misconduct.”      Pritchard v. Metro. Washington Airports Auth., No.

118CV1432AJTTCB, 2019 WL 5698660, at *14 (E.D. Va. Nov. 4, 2019) citing 41

U.S.C. § 4712(a)(2)(G).

      To be sure, Ms. Fuerst appears to claim that she voiced her disagreement to

anyone that would listen. However, the Complaint does not allege that any of these

individuals would have had the responsibility to investigate her allegations or

address allegations of misconduct. If anything, Ms. Fuerst appears to assert that she

primarily complained to the individuals she believed to be guilty of “gross

mismanagement” themselves.

      Statutes similar to the NDAA have found this insufficient to invoke

protection. “The [Defense Contractor Whistleblower Protection Act] contemplates

a disclosure being made to a person or entity with oversight responsibility, such as

a “Member of Congress, ..., an Inspector General, [or] the Government

                                       - 12 -
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 13 of 20




Accountability   Office.”      Quinn    v.   Booz    Allen   Hamilton,    Inc.,   No.

3:14CV111/MCR/EMT, 2015 WL 11347589, at *4 (N.D. Fla. Mar. 6, 2015)

(citing 10 U.S.C. § 2409(a) (2008)). Nothing in the statute indicates that it protects

“disclosures” made directly to the alleged wrongdoer. Id.

      Ms. Fuerst voiced her disagreement to Ms. Buell, Mr. Vranicar and the

members of the Investment Committee. However, Ms. Fuerst ostensibly alleges that

all of these individuals are “wrongdoers” and perpetrators of gross mismanagement.

Ms. Fuerst does allege that she voiced her disagreement to AH’s “HR Director.”

(Compl. ⁋ 26, et seq.) However, for whatever reason, Ms. Fuerst never specifies this

individual’s name, and/or whether this individual had “the responsibility to

investigate, discover, or address misconduct.” See Pritchard. Unless or until Ms.

Fuerst actually names this individual, and can demonstrate his/her responsibility to

investigate, discover, or address misconduct of the CEO, General Counsel and the

Investment Committee or indicates another individual to whom she complained that

would qualify as a “required person,” her claims should be dismissed.

      C.     The NDAA does not apply because the agreements at issue are
             between Integral and AH, not between AH and the federal
             government.




                                        - 13 -
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 14 of 20




      Ms. Fuerst invokes the NDAA to protect her from complaining about a private

company’s contract(s) with AH. However, courts have held that the NDAA does

not apply to such claims. As discussed in Armstrong v. Arcanum Grp. Inc., No. 16-

CV-1015-MSK-CBS, 2017 WL 4236315 (D. Colo. Sept. 25, 2017), aff'd sub nom.

Armstrong v. The Arcanum Grp., Inc., 897 F.3d 1283 (10th Cir. 2018), “The NDAA

and its anti-reprisal provisions pertain only to contracts between the federal

government and private contractors.” There, the court specified that a contract

between the Bureau of Land Management (“BLM”) and another governmental

agency could not form the basis for an NDAA claim. Instead, the plaintiff in

Armstrong claimed to have reported fraud related to a contract between her

employer, a private staffing agency, and the BLM. The court reasoned:

            Although § 4712 is relatively new and the Court can find
            no case law applying or interpreting it, it is clear that §
            4712 was enacted to enhance the protections of § 4705 of
            the Act, entitled “Protection of contractor employees from
            reprisal for disclosure of certain information.” § 4712 does
            not define the term “federal contract”, but § 4705 clearly
            does—it is the contract awarded by the head of an
            executive agency to a contractor. The contractor is the
            person to whom the contract is awarded. 41 U.S.C. §
            4705(a)(1)–(2). Thus, the protections of § 4712 and §
            4705 apply to conduct involving a disclosure of rule
            violations related to contracts between the federal
            government and private contractors. In this case, that
            would be the contract between TAG and the BLM.

                                       - 14 -
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 15 of 20




             Because Ms. Armstrong’s comments were not directed at
             that contract, but instead intra-government contracts, she
             has no claim under the NDAA.

             Id. *7–8 (D. Colo. Sept. 25, 2017)


      The same reasoning applies to AH and Integral.              The Integral/AH

contract/agreements are not “federal contracts” under the statute. As such, any

complaints made by Ms. Fuerst about AH’s contract with Integral would not

implicate the NDAA and her claims should be dismissed.

V.    Conclusion

      Ms. Fuerst’s reading of the NDAA would vitiate the concept of at will

employment for AH. Through her choice of words in her Complaint, Ms. Fuerst

essentially admits that she conducted an open campaign of insubordination and

voiced her disagreements with Ms. Buell openly and frequently. Ms. Fuerst now

seems surprised that this constant criticism and attempts to undermine Ms. Buell

ultimately resulted in her termination.

      Perhaps more glaringly, Ms. Fuerst frequently touts her own abilities and

describes her “deep legal knowledge about mixed-income housing developments,”

“her decades of knowledge about the business of housing development and finance,”

and claims that she was “frequently called upon to guide and train her colleagues in

                                          - 15 -
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 16 of 20




these areas, in addition to providing legal counsel.” (Compl. p. 6, fn. 4 (emphasis

added)). It will suffice to say that Ms. Buell did not ask for, much less require, Ms.

Fuerst’s guidance or training. Instead, Ms. Buell listened to a variety of opinions as

to AH’s contracts with Integral and made her own decisions. Ms. Fuerst’s mere

disagreement with these decisions is not actionable under the NDAA and her claims

should be dismissed.

      Respectfully submitted this 20th day of July, 2020.

                                                 s/ Brent L. Wilson
                                                 Brent L. Wilson
                                                 Georgia Bar No. 767667
                                                 Mason Wymer
                                                 Georgia Bar No. 256026
                                                 Megan L. Quinn
                                                 Georgia Bar No. 625272


ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Telephone: (404) 659-6700
Facsimile: (404) 222-9718
bwilson@elarbeethompson.com
wymer@elarbeethompson.com
quinn@elarbeethompson.com

Attorneys for Defendant




                                        - 16 -
      Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 17 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAREN FUERST,                       )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )                CIVIL ACTION NO.:
                                    )                1:20-cv-02027-MHC
THE HOUSING AUTHORITY               )
OF THE CITY OF ATLANTA,             )
GEORGIA,                            )
                                    )
     DEFENDANT.                     )
___________________________________ )

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been prepared with Times New Roman

14-point font, which is one of the font and point selections approved by the Court in

LR 5.1B.

      This 20th day of July, 2020.

                                                s/ J. Mason Wymer
                                                J. Mason Wymer
                                                Georgia Bar No. 256026

ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303



                                       - 17 -
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 18 of 20




404/659-6700
404/222-9718 (facsimile)




                                   - 18 -
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 19 of 20




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KAREN FUERST,                       )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )            CIVIL ACTION NO.:
                                    )            1:20-cv-02027-MHC
THE HOUSING AUTHORITY               )
OF THE CITY OF ATLANTA,             )
GEORGIA,                            )
                                    )
     DEFENDANT.                     )
___________________________________ )

                       CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2020, I served the foregoing Defendant's

Memorandum in Support of its Motion to Dismiss via electronic mail to the

following:

                             Halsey G. Knapp, Jr.
                              Barclay S. Hendrix
                        1201 W. Peachtree Street NW
                        Suite 3250, One Atlanta Center
                            Atlanta, Georgia 30309
                                (404) 888-9700
                           hknapp@khlawfirm.com
                           hendrix@khlawfirm.com

                                           s/J. Mason Wymer
                                           Brent L. Wilson
                                           Georgia Bar No. 767667
                                           Mason Wymer
                                      19
     Case 1:20-cv-02027-MHC Document 22-1 Filed 07/20/20 Page 20 of 20




                                         Georgia Bar No. 256026
                                         Megan L. Quinn
                                         Georgia Bar No. 625272


ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Telephone: (404) 659-6700
Facsimile: (404) 222-9718
bwilson@elarbeethompson.com
wymer@elarbeethompson.com
quinn@elarbeethompson.com

Attorneys for Defendant




                                    20
